Case 1:18-cv-03734-DLI-VMS Document 55 Filed 01/28/21 Page 1 of 5 PageID #: 237




                                GOLDBERG & FLIEGEL LLP
                                    ATTORNEYS AT LAW
                              488 MADISON AVENUE, SUITE 1120
                                NEW YORK, NEW YORK 10022
                                   www.goldbergfliegel.com
                                   www.employmentlaw.nyc

KENNETH A. GOLDBERG                                                 TELEPHONE: (212) 983-1077
MICHELE L. FLIEGEL                                                  FACSIMILE: (212) 973-9577


                                                     January 28, 2021
Honorable Vera M. Scanlon, U.S.M.J.
United States District Court
Eastern District Of New York
225 Cadman Plaza East, 1214 South
Courtroom: 13A-South Wing
Brooklyn, New York 11201

       Re:     Morales et al. v. Fourth Avenue Bagel Boy, Inc. et al.
               18 Civ. 3734 (DLI) (VMS)

Dear Judge Scanlon:

       We represent the Plaintiffs in the above-referenced matter and submit this reply letter in

further support of Plaintiffs’ pending motion to strike Defendants’ Answer and for the additional

relief set forth in Plaintiffs’ motion. Plaintiffs maintain that Defendant Natale’s November 4,

2020 statements to the Court – that he closed his business and vacated the premises by October 1

– were knowingly false and warrant the imposition of sanctions. (ECF #50).

       On January 4, 2021, this Court held a conference and issued a Scheduling Order stating,

among other items:

       As discussed during the 1/4/2021 conference, on or before 1/15/2021, Mr. Natale may
       submit papers and affidavits of witnesses in opposition to Plaintiffs' motion to strike
       addressing, for example, the status of the store and the corporation....

       Defendant Natale failed to file any opposition to Plaintiffs’ motion, which further shows

that he cannot refute the fact that he made false statements to the Court on November 4, 2020.
Case 1:18-cv-03734-DLI-VMS Document 55 Filed 01/28/21 Page 2 of 5 PageID #: 238




       According to public records, Defendants’ business remains active as of January 25, 2021,

in direct contradiction to Defendant Natale’s November 4th statements to the Court. (Exhibit A).

       Plaintiffs continue to maintain that Defendant Natale’s November 4, 2020 statements to

the Court – that he closed his business and vacated the premises by October 1 – were knowingly

false and warrant the imposition of sanctions. (ECF #50).

       Plaintiffs respectfully request that the Court grant Plaintiffs’ motion and: (1) strike

Defendants’ Answer and enter default as against Defendant Natale; (2) grant Plaintiffs’

previously filed motion for entry of default judgment as against the corporate defendant (ECF

##30, 44); and (3) award such other and further appropriate relief. See, e.g., Sun World, Inc. v.

Lizarazu Olivarria, 144 F.R.D. 384, 389 (E.D. Cal. 1992) (“where, as here, a fraud has been

committed upon the court, both Rule 11 and the inherent powers of the court support the sanction

of dismissal and the entry of default judgment”); Amway Corp. v. Shapiro Express Co., Inc., 102

F.R.D. 564 (S.D.N.Y. 1984) (Owen, J.) (granting motion to strike a defendant’s answer).

       Finally, we note that this is not the first infraction by Defendants in this lawsuit. Rather,

as previously noted, since the filing of this lawsuit in 2018, Defendants have committed multiple

violations of this Court’s Orders/instructions, applicable rules and their obligations in this action,

and have disregarded the Court’s explicit warnings regarding the consequences of non-

compliance. (See, e.g., ECF ## 25, 32).

        Thank you for Your Honor’s attention to this matter.

                                                       Respectfully submitted,

                                                       /s/ Kenneth A. Goldberg

                                                       Kenneth A. Goldberg
Case 1:18-cv-03734-DLI-VMS Document 55 Filed 01/28/21 Page 3 of 5 PageID #: 239




          EXHIBIT A
     Case 1:18-cv-03734-DLI-VMS Document 55 Filed 01/28/21 Page 4 of 5 PageID #: 240




NYS Department of State

Division of Corporations


Entity Information

The information contained in this database is current through January 25, 2021.

                      Selected Entity Name: FOURTH AVENUE BAGEL BOY, INC.
                                     Selected Entity Status Information
                     Current Entity Name: FOURTH AVENUE BAGEL BOY, INC.
                            DOS ID #:        1961759
                    Initial DOS Filing Date: OCTOBER 03, 1995
                             County:         KINGS
                          Jurisdiction:      NEW YORK
                          Entity Type:       DOMESTIC BUSINESS CORPORATION
                     Current Entity Status: ACTIVE

                                Selected Entity Address Information
       DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
       STEVEN NATALE
       6907 FOURTH AVENUE
       BROOKLYN, NEW YORK, 11209
                                     Chief Executive Officer
       STEVEN NATALE
       6907 FOURTH AVENUE
       BROOKLYN, NEW YORK, 11209
                                    Principal Executive Office
       FOURTH AVENUE BAGEL BOY, INC.
       6907 FOURTH AVENUE
       BROOKLYN, NEW YORK, 11209
                                         Registered Agent
       NONE
    Case 1:18-cv-03734-DLI-VMS Document 55 Filed 01/28/21 Page 5 of 5 PageID #: 241

                            This office does not record information regarding the
                               names and addresses of officers, shareholders or
                            directors of nonprofessional corporations except the
                            chief executive officer, if provided, which would be
                            listed above. Professional corporations must include
                              the name(s) and address(es) of the initial officers,
                            directors, and shareholders in the initial certificate of
                                incorporation, however this information is not
                           recorded and only available by viewing the certificate.

                                            *Stock Information

                               # of Shares Type of Stock $ Value per Share
                               200          No Par Value

                    *Stock information is applicable to domestic business corporations.

                                                Name History

                     Filing Date Name Type                     Entity Name
                   OCT 03, 1995 Actual           FOURTH AVENUE BAGEL BOY, INC.

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
 State. The entity must use the fictitious name when conducting its activities or business in New York State.

                NOTE: New York State does not issue organizational identification numbers.

                                        Search Results New Search

      Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
                                      Homepage | Contact Us
